DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method for reducing the chances of an alcohol related adverse events by administering a composition comprising a NBBRA and an ALDI, classified in A61P 25/32.
II. Claim16-22, drawn to a combination medication comprising an NBBRA and an ALDI, classified in A61K 31/145.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a materially different process – for example, treating insomnia, i.e., sleeplessness, due to the presence of NBBRAs such as zolpidem (AMBIEN®), which is a well-known sleep-aid for insomnia.)

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, employing different search queries, etc.)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES
This application contains claims directed to the following patentably distinct species:
The multiple agents that are NBBRAs and the multiple agents that are ALDIs. 
The species are independent or distinct because of the chemical and structural divergence between the species or NBBRAs and between the species of ALDIs. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A different field of search: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, employing different search queries, etc.)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Lance Termes on 8/31/2022 a provisional election was made without traverse to prosecute the invention of Claims 16-22 drawn to the combination medication.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
This application claims the benefit under 35 USC §119(e) of US Provisional Application No. 63/093,714, filed October 19, 2020.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 8/31/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Objections
Claims 16-22 are objected to because of the following informalities:  
the term “(benzoyloxy)[4-chlorophenyl)sulfonyl]carbamic acid 1,1-dimethylethyl ester (NPI-1)” in lines 9-10 is missing a parenthesis in front of “4-chlorophenyl)”. It should be corrected to read as “(benzoyloxy)[(4-chlorophenyl)sulfonyl]carbamic acid 1,1-dimethylethyl ester (NPI-1)”.
The term “and” should be deleted at 15 of Claim 16.  
to enhance the readability of the Claim 16, it is suggested that Claim 16 incorporate indentations and line breaks between groupings of compounds in the ALDI compound list. For example, it appears that the term “chlorpropamide analogs” refer to all other agents that follow it, instead of only referring to the two compounds that follow the term “chlorpropamide analogs”. This also makes it look as if the term “and” appear multiple times unnecessarily within the list of ALDIs. Clearly separating the groupings  would enhance readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Doyle et al. (WO 2004/054570 A1).

Claimed invention
The claims are drawn to a combination medication comprising an effective amount of two agents:
nonbenzodiazepine benzodiazepine receptor agonists (NBBRAs) (e.g., zopiclone, zaleplon, zolpidem) and 
an effective amount is one or more aldehyde dehydrogenase inhibitors (ALDIs) (e.g., disulfiram).

Prior art
Doyle teaches a combination medicine comprising pharmaceutically effective amounts of 1) a first pharmaceutical and 2) a second pharmaceutical, wherein the second pharmaceutical causes illness when alcohol is ingested. Particularly, zopiclone and zaleplon are listed as suitable first pharmaceuticals and disulfiram is the second pharmaceutical:
“22. The combination medicine of claims 1 and 3, wherein the first pharmaceutical is chosen from the following group: benzodiazepine, cyclopyrrolone derivatives, pyrazolopyrimidines, barbiturates, zopiclone, zaleplon, secobarbital; and the second pharmaceutical is disulfiram or calcium carbimide.”

“26. The combination medicine of claims 1 and 3, wherein the first pharmaceutical is chosen from the following group: benzodiazepine, cyclopyrrolone derivatives, pyrazolopyrimidines, barbiturates, zopiclone, zaleplon, secobarbital; and the second pharmaceutical is disulfiram or calcium carbimide.”

“43. The combination medicine of claims 10, 16, 18, 22, 26, 30, 34, 38 and 41 , wherein the pharmaceutically effective amount of disulfiram is between 10 mg and 1000 mg daily.”

“44. The combination medicine of claims 10, 16, 18, 22, 26, 30, 34, 38 and 41, wherein the pharmaceutically effective amount of disulfiram is between 250 mg and 500 mg daily.”
See Claims 22, 26, 43, 44.
The claims are anticipated because zopiclone and zaleplon are clearly named as the first pharmaceutical and disulfiram is clearly named as the second pharmaceutical, and one would immediately envisage the combination of zopiclone or zaleplon with disulfiram from Claims 22, 26, 43, and 44. 

Regarding Claims 17 and 18, disulfiram is expressly taught in claims 43 and 44.
Regarding Claim 19, the medicines are prescribed. See p. 8:13-14 and p. 11:14 of Doyle.
Regarding Claims 20-22, zopiclone and zaleplon are expressly taught in Claims 22 and 26 of Doyle.


Claim Rejections - 35 USC § 103
This rejection is made to address the zolpidem limitation as the elected species

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (WO 2004/054570 A1) in view of  Rabinowitz et al. (US 6,716,415 B2).

Claimed invention
The claims are drawn to a combination medication comprising an effective amount of two agents:
nonbenzodiazepine benzodiazepine receptor agonists (NBBRAs) (e.g., zolpidem (elected species), zopiclone, zaleplon) and 
an effective amount is one or more aldehyde dehydrogenase inhibitors (ALDIs) (e.g., disulfiram).

Prior art
Doyle teaches a combination medicine comprising pharmaceutically effective amounts of 1) a first pharmaceutical and 2) a second pharmaceutical, wherein the second pharmaceutical causes illness when alcohol is ingested. Particularly, zopiclone and zaleplon are listed as suitable first pharmaceuticals and disulfiram is the second pharmaceutical:
“22. The combination medicine of claims 1 and 3, wherein the first pharmaceutical is chosen from the following group: benzodiazepine, cyclopyrrolone derivatives, pyrazolopyrimidines, barbiturates, zopiclone, zaleplon, secobarbital; and the second pharmaceutical is disulfiram or calcium carbimide.”

“26. The combination medicine of claims 1 and 3, wherein the first pharmaceutical is chosen from the following group: benzodiazepine, cyclopyrrolone derivatives, pyrazolopyrimidines, barbiturates, zopiclone, zaleplon, secobarbital; and the second pharmaceutical is disulfiram or calcium carbimide.”

“43. The combination medicine of claims 10, 16, 18, 22, 26, 30, 34, 38 and 41 , wherein the pharmaceutically effective amount of disulfiram is between 10 mg and 1000 mg daily.”

“44. The combination medicine of claims 10, 16, 18, 22, 26, 30, 34, 38 and 41, wherein the pharmaceutically effective amount of disulfiram is between 250 mg and 500 mg daily.”
See Claims 22, 26, 41, 43 and 44. 
While Doyle teaches a composition containing a first pharmaceutical as zopiclone or zaleplon and a second pharmaceutical as disulfiram, Doyle does not expressly teach the first pharmaceutical as elected compound zolpidem.

However, Doyle further teaches that the first pharmaceutical is a sedative that may be a non-benzodiazepine of which both zopiclone and zaleplon are members. Another known non-benzodiazepine sedative is zolpidem (well-known as AMBIEN®). Zolpidem is described by Rabinowitz as being another useful sedative that is an alternative to zopiclone and zaleplon. See col. 1:25-27, Claim 5, and throughout.

One of ordinary skill in the art would have found it obvious to incorporate zolpidem in the disulfiram-containing composition of Doyle because Doyle teaches that the first pharmaceutical can be a sedative (e.g., zaleplon and zopiclone) in combination with disulfiram. Because zolpidem is a known sedative, the artisan would have a reasonable expectation that zolpidem can successful be used in the Doyle composition as a sedative. Further given that zolpidem is an alternative sedative to zaleplon and zopiclone, the artisan would have also had a reasonable expectation that zolpidem can be substituted as a sedative in the place of zopiclone and zaleplon of Doyle since Rabinowitz teaches that zolpidem, zopiclone and zaleplon were already known in the art as alternative sedatives for pharmaceutical compositions.


Regarding Claims 17 and 18, disulfiram is expressly taught in claims 43 and 44.
Regarding Claim 19, the medicines are prescribed. See p. 8:13-14 and p. 11:14 of Doyle.
Regarding Claim 20-22, zolpidem is taught by Rabinowitz as outlined above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629